Exhibit 10.3


VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
STOCK OPTION GRANT AGREEMENT
(NONSTATUTORY STOCK OPTION)
(2014 Omnibus Incentive Plan)

Valeant Pharmaceuticals International, Inc. (the “Company”), pursuant to its
2014 Omnibus Incentive Plan (the “Plan”), hereby grants to you an option to
purchase the number of Common Shares set forth below (the “Award”). This Award
is subject to all of the terms and conditions as set forth herein (the
“Agreement”) and in the Plan, which is incorporated herein in its entirety.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan. In the event of any conflict between the terms in the Agreement and
the Plan, the terms of the Plan shall control. For the avoidance of doubt, any
terms contained in the Agreement but are not in the Plan shall not constitute a
conflict and such terms in the Agreement shall control.


Optionholder:
 
Equity Grant Date:
 
Commencement Date:
 
Number of Shares Subject to Option:
 
Exercise Price (Per Share):
$
Expiration Date:
 
 
 



Type of Grant:    ý Nonstatutory Stock Option
Exercise Schedule:    Same as Vesting Schedule     
Vesting Schedule:     The option subject to this Award shall vest in accordance
with the following vesting
schedule, provided that Optionholder is employed on the applicable
vesting date:

    -- 1/4th of the shares vest on the first anniversary of the Commencement
Date.
-- 1/4th of the shares vest on the second anniversary of the Commencement Date.
-- 1/4th of the shares vest on the third anniversary of the Commencement Date.
-- 1/4th of the shares vest on the fourth anniversary of the Commencement Date.

Payment:     By one or a combination of the following methods of payment
(described in the     Agreement):
ý
Cash or check

ý
Bank draft or money order payable to the Company

ý
Pursuant to a Regulation T program (cashless exercise) if the shares are
publicly traded

ý
Delivery of already-owned shares if the shares are publicly traded

ý
Net exercise





The details of your option are as follows:
1.    VESTING.
(a)    In General. Subject to the provisions of the Plan and the limitations
contained herein, your option will vest as provided above, provided that vesting
will cease upon the termination of your employment, and unvested options will be
forfeited (and, in the case of termination for Cause, your vested options will
also be forfeited).
(b)    Vesting Acceleration upon Termination. Notwithstanding the foregoing and
any other provisions of the Plan to the contrary, in the event that your
employment is terminated (i) by the Company without Cause, (ii) by you for Good
Reason or (iii) due to your death or Disability, then an additional number of
Common Shares subject to your option will vest, equal to the number of Common
Shares subject to your option scheduled to vest on the next applicable vesting
date multiplied by a fraction, the numerator of which is the number of days from
the prior vesting date (or, if your termination date occurs during the first
year following the Commencement Date, the number of days from the Commencement
Date) through the termination date, and the denominator of which is 365.
(c)    Vesting Acceleration Upon a Change of Control. Notwithstanding the
foregoing and any other provisions of the Plan to the contrary, in the event
that your employment is terminated (x) by the Company without Cause or (y) by
you for Good Reason, in either case within twelve (12) months following a Change
of Control (or during the six month period prior to a Change of Control if such
termination was in contemplation of, and directly related to, the Change of
Control), then any option that was not cancelled in connection with such Change
of Control in exchange for a cash payment will vest on the date of your
termination of employment (or on the date of the Change of Control if such
termination occurs during the six month period prior to a Change of Control).
2.    NUMBER OF SHARES AND EXERCISE PRICE. The number of Common Shares subject
to your option and your exercise price per share referenced above may be
adjusted from time to time for capital adjustments.
3.    METHOD OF PAYMENT. Payment of the exercise price is due in full upon
exercise of all or any part of your option. You may elect to make payment of the
exercise price of your option in cash or by check or in any other manner
permitted above, which may include one or more of the following:
(a)    Bank draft or money order payable to the Company.
(b)    Provided that at the time of exercise the Common Shares are publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Shares, results in either the receipt of cash
(or check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds.
(c)    Provided that at the time of exercise the Common Shares are publicly
traded and quoted regularly in The Wall Street Journal, by delivery to the
Company (either by actual delivery or attestation) of already-owned Common
Shares either that you have held for the period required to avoid a charge to
the Company’s reported earnings (generally six (6) months) or that you did not
acquire, directly or indirectly from the Company, that are owned free and clear
of any liens, claims, encumbrances or security interests, and that are valued at
Market Price on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, shall include
delivery to the Company of your attestation of ownership of such Common Shares
in a form approved by the Company. Notwithstanding the foregoing, you may not
exercise your option by tender to the Company of Common Shares to the extent
such tender would violate the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.
(d)    By a “net exercise” arrangement pursuant to which the Company will reduce
the number of Common Shares issued upon exercise of your option by the largest
whole number of Common Shares with a Market Price that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from you to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
Common Shares to be issued; provided further, however, that Common Shares will
no longer be outstanding under your option and will not be exercisable
thereafter to the extent that (i) Common Shares are used to pay the exercise
price pursuant to the “net exercise,” (ii) Common Shares are delivered to you as
a result of such exercise, and (iii) Common Shares are withheld to satisfy tax
withholding obligations.
4.    WHOLE SHARES. You may exercise your option only for whole Common Shares.
5.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the Common Shares
issuable upon such exercise are then registered under the Securities Act of 1934
as amended (the “Securities Act”) or, if such Common Shares are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act. The exercise of
your option also must comply with other applicable laws and regulations
governing your option, and you may not exercise your option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.
6.    TERM. You may not exercise your option before it becomes vested and
exercisable or after the expiration of its term. The term of your option
commences on the Commencement Date and, except as provided otherwise in Section
7(a) of the Plan, expires upon the earliest of the following:
(a)    the Expiration Date indicated above;
(b)    your termination of employment, in the event your employment is
terminated for Cause;
(c)    the Expiration Date indicated above, in the event your employment is
terminated due to your death;
(d)    twelve (12) months following your termination of employment by the
Company without Cause or due to your Disability, by you for Good Reason or upon
the expiration of your employment term following a notice of non-renewal of your
employment agreement by the Company; or
(e)    three (3) months following your termination of employment for any reason
other than those specifically enumerated in this Section 6; provided, however,
that (i) if, during any part of the twelve (12) or three (3) month periods set
forth in Sections 6(d) or (e), your option is not exercisable solely because of
the condition set forth in Section 5, your option shall not expire until the
earlier of the Expiration Date or until it shall have been exercisable for an
aggregate period of twelve (12) or three (3) months after termination of your
employment, as applicable.
7.    EXERCISE. You may exercise the vested portion of your option during its
term by delivering a notice (in a form designated by the Company) together with
the exercise price to the Company’s Plan administrator, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.
8.    TRANSFERABILITY.
(a)    Restrictions on Transfer. Your option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
your lifetime only by you; provided, however, that the Company’s Board of
Directors (the “Board”) may, in its sole discretion, permit you to transfer your
option in a manner consistent with applicable tax and securities laws upon your
request.
(b)    Domestic Relations Orders. Notwithstanding the foregoing, your option may
be transferred pursuant to a domestic relations order.
(c)    Beneficiary Designation. Notwithstanding the foregoing, you may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of your
death, shall thereafter be entitled to exercise your option.
9.    CHANGE OF CONTROL. Upon the occurrence of a Change of Control, at the
election of the Company, your option shall either be (i) cancelled in exchange
for a cash payment based in the case of any merger transaction on the price
received by shareholders in the transaction constituting the Change of Control
or in the case of any other event that constitutes a Change of Control, the
Market Price of a Common Share on the date such Change of Control occurs (minus
the applicable exercise price per Common Share) or (ii) converted into options
in respect of the common stock of the acquiring entity (in a merger or
otherwise) on the basis of the relative values of such stock and the Common
Shares at the time of the Change of Control; provided that clause (ii) shall
only be applicable if the common stock of the acquiring entity is publicly
traded on an established securities market on the date on which such Change of
Control is effected.
10.    OPTION NOT A SERVICE CONTRACT. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company, or of the Company to continue your employment. In addition, nothing in
your option shall obligate the Company, their respective stockholders, boards of
directors or employees to continue any relationship that you might have as an
employee for the Company.
11.    COMMON SHARE OWNERSHIP REQUIREMENTS. You agree to comply with, and be
subject to the terms of, any Common Share ownership requirements adopted by the
Company applicable to you, which shall be on the same terms as similarly
situated executives of the Company.
12.    WITHHOLDING OBLIGATIONS.
(a)    At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company, if
any, which arise in connection with the exercise of your option.
(b)    The Company shall withhold from fully vested Common Shares otherwise
issuable to you upon the exercise of your option a number of whole Common Shares
having a Market Price, determined by the Company as of the date of exercise,
equal to the minimum amount of tax required to be withheld by law (or such other
amount as may be permitted by applicable law and accounting standards). Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.
13.    NOTICES. Any notices provided for in your option or the Plan shall be
given in writing and shall be deemed effectively given upon your receipt or, in
the case of notices delivered by the Company to you, five (5) days after deposit
in the mail, postage prepaid, addressed to you at the last address you provided
to the Company.
14.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
15.    AMENDMENT. Nothing in this Agreement shall restrict the Company’s ability
to exercise its discretionary authority pursuant to Section 4 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your option. Without limiting the foregoing, the Board
(or appropriate committee thereof) reserves the right to change, by written
notice to you, the provisions of this Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change will be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.
16.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your option shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.
(c)    You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option and fully understand all provisions of your
option. This Agreement and the Plan contain the entire agreement and
understanding among the parties as to the subject matter hereof, and supersede
any other agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof (including, without limitation, the
provisions in your employment letter with respect thereto).
(d)    This Agreement will be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation or
otherwise, of all or substantially all of the business and/or assets of the
Company.
17.    GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control. The Board (or appropriate
committee thereof) will have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Board (or appropriate committee thereof) will be final and binding upon you, the
Company and all other interested persons. No member of the Board (or appropriate
committee thereof) will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
18.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries or other
similar terms used when calculating the employee’s benefits under any employee
benefit plan sponsored by the Company except as such plan otherwise expressly
provides. The Company expressly reserves its rights to amend, modify or
terminate any of the Company’s employee benefit plans.
19.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the Province of Ontario and the laws
of Canada.
20.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner that will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.









